SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:October 2015 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Resultof AGMdated 15 July 2015 Enclosure 2 Total Voting Rights dated 31 July 2015 Enclosure 3 Director/PDMR Shareholding dated 03 August 2015 Enclosure 4 Director/PDMR Shareholding dated 03 August 2015 Enclosure 5 Director/PDMR Shareholding dated 04 August 2015 Enclosure6 Director/PDMR Shareholding dated 07 August 2015 Enclosure7 Mike Inglis to Join BT Board dated 17 August 2015 Enclosure8 Total Voting Rights dated28 August2015 Enclosure9 Director/PDMR Shareholding dated 08 September 2015 Enclosure10 Director/PDMR Shareholding dated 09 September 2015 Enclosure11 Director/PDMR Shareholding dated10 September 2015 Enclosure12 Director/PDMR Shareholding dated16 September 2015 Enclosure13 Delivering our vision for Britain's digital future dated22 September 2015 Enclosure14
